Per Curiam.
We think that the judge would have been warranted in dismissing the complaint—First, on the ground that there was no certificate; and, *947second, that as to the work additional compensation was claimed for, there was evidence that it was included in the original contract. He did better for the plaintiff than he deserved. He submitted the case to the jury, and we shall not disturb it under this state of facts. We think he received a more favorable consideration‘than he was entitled to upon the evidence. The judgment appealed from is affirmed.